Citation Nr: 0737696	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Army Commendation Medal with 
"V" device for his personal heroism.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reopened the veteran's claim of 
service connection for bilateral hearing loss and denied the 
claim on the merits.

In May 2007, the veteran and his spouse testified at a 
hearing held at the local VA office before the undersigned 
Veterans Law Judge.

Although the Board notes that service connection was 
initially denied in an unappealed March 1971 RO rating action 
and that several applications to reopen a claim for this 
benefit were denied by VA prior to the veteran submission of 
his current February 2005 claim, since the new evidence 
includes a service department record showing that the veteran 
was awarded the Army Commendation Medal with "V" device, 
which relates to the asserted in-service injury, VA must 
reconsider this claim without regard to the finality of the 
prior adjudications.  38 C.F.R. § 3.156(c) (2007).  The Board 
has thus identified the issue on appeal as stated on the 
title page.  


FINDING OF FACT

The veteran has bilateral hearing loss for VA compensation 
purposes that is related to in-service combat-related 
acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection 
bilateral hearing loss.  This constitutes a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

The veteran asserts that service connection for bilateral 
hearing loss on the basis that he developed the condition due 
to in-service, combat-related acoustic trauma.  In support, 
in his statements and sworn testimony, the veteran reports 
that the condition has been chronic since that time.  In 
addition, he notes that he filed a claim of service 
connection within months of his discharge, which corroborates 
his contention that he had impaired hearing during and since 
service.  Further, at the May 2007 hearing, the veteran 
challenged the notion that he had significant post-service 
acoustic trauma, pointing out that that he worked in a 
minimally noisy environment following his discharge and 
rarely went hunting.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. 
Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

The veteran served in combat and was likely exposed to 
acoustic trauma while serving in Vietnam given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  38 U.S.C.A. § 1154(b).  As such, 
VA must presume the occurrence of the in-service injury.  

Consistent with the veteran's testimony, the record shows 
that in January 1971 he filed his initial claim of service 
connection for bilateral hearing loss, and in March 1971, he 
was afforded a VA audiological evaluation that revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
xx
35
LEFT
25
25
45
xx
15

Speech audiometry testing was not performed and the physician 
diagnosed the veteran as having very mild, bilateral 
sensorineural hearing loss.  

In the March 1971 rating decision, the RO denied service 
connection on the basis that the initial evidence of hearing 
loss was shown on the post-service VA examination.

In a September 1975 statement, Dr. Nelson C. Goldman noted 
that the veteran was exposed to acoustic trauma while serving 
in Vietnam during service.  He also reported that the veteran 
had a "great deal" of experience hunting.  Dr. Goldman 
opined that the veteran had bilateral sensorineural hearing 
loss that was not typical of noise-induced hearing loss.

In a February 2005 report to another physician, Dr. Goldman 
indicated that the veteran presented with complaints of 
decreased hearing since his combat service in Vietnam.  The 
examiner stated that, based on his physical examination and 
the results of current audiometric testing, the veteran had 
noise-induced hearing loss.  In offering this diagnosis, Dr. 
Goldman acknowledged that a prior, 1975 audiogram was not 
consistent with noise-induced hearing loss, but opined that, 
based on a full review of the veteran's history, his hearing 
loss was related to service.

In October 2005, the veteran was afforded a VA audiological 
evaluation.  The examiner noted that the veteran served in 
combat in Vietnam and indicated that he complained of having 
impaired hearing since service.  He also observed that the 
veteran wore two hearing aids.

The evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
65
LEFT
25
40
50
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
audiologist stated that without "detailed audiometric 
records from when the veteran was discharged from the 
military," he was unable to comment as to whether his 
hearing loss was related to in-service noise exposure without 
resorting to speculation.  In this regard, the Board notes 
that the examiner did not acknowledge the findings of the 
March 1971 VA audiological examination or the physician's 
diagnosis of bilateral sensorineural hearing loss.

Thus, the medical evidence shows that the veteran has 
bilateral hearing loss for VA compensation purposes.  
Further, the Board finds that he is both competent to report 
observing a decline in his hearing acuity during and since 
serving in combat in Vietnam, and that his account of having 
impaired hearing since that time is credible, especially 
given the findings obtained at the March 1971 VA examination, 
which was conducted only months after his discharge.  In 
light of his in-service, combat-related acoustic trauma, the 
diagnosis of bilateral hearing loss for VA compensation 
purposes, and the February 2005 opinion of Dr. Goldman 
attributing the veteran's bilateral hearing loss to his in-
service, combat-related acoustic trauma, the Board finds that 
the bilateral hearing loss had its onset during service.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


